Order entered January 27, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-13-01410-CV

           IN THE MATTER OF THE MARRIAGE OF JUIA L. VARGO AND
                          ROBERT T. O'DONNELL

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-50667-2013

                                            ORDER
       Both the clerk’s record and the reporter’s record in this case are overdue. By letters dated

November 25, 2013, we notified appellant the clerk’s record and the reporter’s record had not

been filed because appellant had not paid or made arrangements to pay for the records. By

letters dated December 4, 2013 and December 5, 2013, appellant responded that arrangements

had been made to pay for the records.

        Therefore, we ORDER Collin County District Clerk to file the clerk’s record within

TWENTY DAYS of the date of this order. We notify appellant that if we receive verification

appellant has not paid for or made arrangements to pay for the record, we will, without further

notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).

       We also ORDER Court Reporter to file the reporter’s record within TWENTY DAYS of

the date of this order. We notify appellant that if we receive verification appellant has not paid
for or made arrangements to pay for the reporter’s record, we will order the appeal submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:


       Andrea Stroh Thompson
       Collin County District Clerk

       Karla Kimbrell
       Official Court Reporter, 380th Judicial District Court




                                                    /s/       ADA BROWN
                                                              JUSTICE